DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on April 10, 2020, claims 1-20 are now pending for examination in the application.
Drawings
The drawings (4-8) are objected to under 37 CFR 1.83(a) because they fail to show a completed flow diagram as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 and 11 are objected to because of the following informalities:  “corelated” is an incorrect spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-10) and system (claims 11-20) of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of hierarchal process mining, which falls into the “Mental Process” and "Mathematical Concepts" group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of hierarchical process mining and data visualization, which falls within the abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and mathematical relationships. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. A method for hierarchical process mining comprising: in an information processing apparatus comprising at least one computer processor: collecting, from a data source, data comprising a plurality of attributes; correlating the data; creating a hierarchy of the correlated data by clustering the correlated data; validating the hierarchy by verifying that each sub-value in the hierarchy fits into a higher level of the hierarchy; processing the corelated data with a process mining algorithm to identify a process model; combining the validated hierarchy with the identified process model; and graphically presenting the hierarchy in an interactive manner, wherein the hierarchy may be interacted with by moving up or down in the hierarchy..  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to defining an anomayl, from a computer, a processor, a server, a user electronic device (claims 1 and 11). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0049-0050], " terminal 140 can perform the methods described in FIG. 1. In some embodiments, terminal 140 receives instructions related to the aforementioned methods and functionalities by downloading processor-executable instructions from a data processing system 100  ... "), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to process mining, from a computer, a processor, a server and a user electronic device, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (Fig. 1 and para. 0049-0050) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an  apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-10, recite steps such as correlating, from attribute data. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for mathematical and thus part of the abstract idea itself.  Dependent claims 12-20 recite steps such clustering and correlating, from attribute data. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to mathematical concepts and thus part of the abstract idea itself. The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of mathematical concepts, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andritsos et al. (US Pub. No. 20190377818) in view of Onusko et al. (US Pub. No. 20150339370)

With respect to claim 1, Andritsos et al. teaches a method for hierarchical process mining comprising: 
in an information processing apparatus comprising at least one computer processor: 
collecting, from a data source (Paragraph 74 discloses receive input data (from e.g. entities 140, data sources 160)), data comprising a plurality of attributes (Paragraph 76 discloses attributes); 
correlating the data (Paragraph 93 discloses  process mining in order to help trace user data and customer experience; process mining would require correlating); 
creating a hierarchy of the correlated data by clustering the correlated data (Paragraph 123 discloses clustering the traces using hierarchical clustering); 
processing the corelated data with a process mining algorithm to identify a process model (Paragraph 98 discloses Process mining relates to the use of process models and events logs to deliver fact-based insights. The platform 100 can use process mining for journey maps); 
combining the validated hierarchy with the identified process model (Paragraph 114 discloses hierarchical data structure and Paragraph 114 discloses journey map model 300; these are used in combination); and 
graphically presenting the hierarchy in an interactive manner, wherein the hierarchy may be interacted with by moving up or down in the hierarchy (Paragraph 123 discloses generate visualizations composed of different views that are updated synchronously to allow end-user to navigate within traces. These views fulfill distinct objective: 1) The first one allows to understand the pattern of activities, 2) the second one offers a holistic view of the hierarchical cluster).  Andritsos et al. does not disclose validating the hierarchy.
	However, Onusko et al. discloses validating the hierarchy by verifying that each sub-value in the hierarchy fits into a higher level of the hierarchy (Paragraph 166 discloses verifying and validating referential integrity).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Andritsos et al. (data visualization) with Onusko et al. (processing and archiving electronically stored information).  This would have facilitatedprocess mining by making sure that data was organized correctly.  See Onusko et al. Paragraph(s) 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: event correlation.

The Andritsos et al. as modified by Onusko et al. teaches all the limitations of claim 1.  With respect to claim 2, Andritsos et al. teaches the method of claim 1, wherein the data comprises a data log, and each column in the data log is an attribute (Paragraph 76 discloses store event logs).
The Andritsos et al. as modified by Onusko et al. teaches all the limitations of claim 1.  With respect to claim 3, Andritsos et al. teaches the method of claim 1, wherein each attribute is a level in the hierarchy (Paragraph 86 discloses an abstract hierarchical representation of a process model).
The Andritsos et al. as modified by Onusko et al. teaches all the limitations of claim 1.  With respect to claim 4, Andritsos et al. teaches the method of claim 1, wherein the data is received as a plurality of data structures that are linked by a correlation indicator or foreign key (Paragraph 152 discloses an indicator).
The Andritsos et al. as modified by Onusko et al. teaches all the limitations of claim 1.  With respect to claim 5, Andritsos et al. teaches the method of claim 1, wherein the data is received from an event log merge (Paragraph 98 discloses Process mining works with event logs, a sequential format ideal for representing journey maps).

The Andritsos et al. as modified by Onusko et al. teaches all the limitations of claim 1.  With respect to claim 6, Onusko et al. teaches the method of claim 1, wherein the data is correlated using a data correlation algorithm (Paragrph 81 discloses capture, model, derive, synthesize, and visualize interactions through use of heuristics and algorithms using time-series and semantic analysis to capture, archive, and search for business records based on contexts of time-stamp, and person-based identity mapping).
The Andritsos et al. as modified by Onusko et al. teaches all the limitations of claim 1.  With respect to claim 7, Onusko et al. teaches the method of claim 1, wherein the data is correlated based on a timestamp (Paragrph 81 discloses capture, model, derive, synthesize, and visualize interactions through use of heuristics and algorithms using time-series and semantic analysis to capture, archive, and search for business records based on contexts of time-stamp, and person-based identity mapping).
The Andritsos et al. as modified by Onusko et al. teaches all the limitations of claim 1.  With respect to claim 8, Andritsos et al. teaches the method of claim 1, wherein the data is correlated based on a process or event identifier (Paragraph 160 discloses an identifier).
The Andritsos et al. as modified by Onusko et al. teaches all the limitations of claim 1.  With respect to claim 9, Andritsos et al. teaches the method of claim 1, wherein the data is correlated based on a human or system resource (Paragraph 160 discloses the data can be formatted according to the XES format for process mining. The important point is to be able to group the touchpoints from the same journey together).

The Andritsos et al. as modified by Onusko et al. teaches all the limitations of claim 1.  With respect to claim 10, Andritsos et al. teaches the method of claim 1, wherein the data is correlated based on an application (Paragraph 115 discloses the processor receives a navigation goal at the interface application, the goal indicating an attribute and responsive to the navigation goal, controlling rendering of the interface application at the device to update the multiple views synchronously to indicate data based on the navigation goal).

	With respect to claim 11, Andritsos et al. teaches a system for hierarchical process mining comprising: 
a plurality of data sources (Paragraph 74 discloses receive input data (from e.g. entities 140, data sources 160)); 
a user electronic device comprising a display (Fig. 1 discloses a device with a display); and 
a server (Paragraph 304 discloses a srver) comprising at least one computer processor (Fig. 1 discloses a processor); 
wherein a computer program (Paragraph 3003 discloses a program) or application executed by the server performs the following: 
collects data comprising a plurality of attributes (Paragraph 74 discloses receive input data (from e.g. entities 140, data sources 160)) from the plurality of data sources (Paragraph 74 discloses receive input data (from e.g. entities 140, data sources 160)); 
correlates the data (Paragraph 93 discloses  process mining in order to help trace user data and customer experience; process mining would require correlating); 
create a hierarchy of the correlated data by clustering the correlated data (Paragraph 123 discloses clustering the traces using hierarchical clustering); 
process the corelated data with a process mining algorithm to identify a process model (Paragraph 98 discloses Process mining relates to the use of process models and events logs to deliver fact-based insights. The platform 100 can use process mining for journey maps); 
combine the validated hierarchy with the identified process model (Paragraph 114 discloses hierarchical data structure and Paragraph 114 discloses journey map model 300; these are used in combination); and 
graphically present the hierarchy in an interactive manner, wherein the hierarchy may be interacted with by moving up or down in the hierarchy (Paragraph 123 discloses generate visualizations composed of different views that are updated synchronously to allow end-user to navigate within traces. These views fulfill distinct objective: 1) The first one allows to understand the pattern of activities, 2) the second one offers a holistic view of the hierarchical cluster).  Andritsos et al. does not disclose validating the hierarchy.
	However, Onusko et al. discloses validate the hierarchy by verifying that each sub-value in the hierarchy fits into a higher level of the hierarchy (Paragraph 166 discloses verifying and validating referential integrity).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Andritsos et al. (data visualization) with Onusko et al. (processing and archiving electronically stored information).  This would have facilitatedprocess mining by making sure that data was organized correctly.  See Onusko et al. Paragraph(s) 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: event correlation.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20180121420 is directed to RESULT SET MANIPULATION:   [0009] determining a set of relationships between the one or more documents using the metadata and the projection data, and organizing the result set into a visualization using the determined set of relationships. In some cases, the result set can be distributed across a plurality of memory devices associated with the one or more computer systems, and the method may further include staging content retrieved from the one or more document archives for the one or more documents using a distributed cache.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154